 
 
 
OSWEGO COUNTY NATIONAL BANK
















VOLUNTARY DEFERRED COMPENSATION PLAN
FOR DIRECTORS


(Amended and Restated)
(Effective January 1, 2005)


 
 
 




PENTEGRA
RETIREMENT
SERVICES

TABLE OF CONTENTS
 

1.   Establishment and Purpose of the Plan 2.   Administration 3.   Eligibility
4.   Deferrals of Compensation 5.   Accounts under the Plan 6.   Deemed
Investment of Accounts 7.   Change in Investment Directions 8.   Crediting of
Accounts 9.   Status of Investments 10.   Vesting 11.   Payment of Accounts 12.
  Unforeseeable Emergency 13.   Change in Control 14.   Designation of
Beneficiaries 15.   Nonalienation 16.   Indemnification 17.   Severability 18.  
Waiver 19.   Filing a Claim 20.   Appeal of Denied Claims 21.   Legal Action 22.
  Discretion of Committee 23.   Notices 24.   Governing Law 25.   Construction
of Language 26.   Amendment or Discontinuance

 
 
VOLUNTARY DEFERRED COMPENSATION PLAN
FOR DIRECTORS


(Amended and Restated Effective January 1, 2005)


1.  Establishment and Purpose of the Plan. This Voluntary Deferred Compensation
Plan for Directors (the "Plan") is established to enable the members of the
Board of Directors of Oswego County National Bank (the "Bank"), Bridge Street
Financial, Inc. (The "Parent Company") and its subsidiaries to defer all or a
portion of their fees that would otherwise be paid to them as directors and to,
instead, receive such amounts at a later date. The Plan is intended to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") and other relevant provisions of the American Jobs Creation Act of
2004, as amended, and the Treasury Regulations promulgated thereunder.


2.  Administration. The Plan shall be administered by the Personnel and
Compensation Committee of the Board of Directors of the Bank or such other
committee appointed either by the Board of Directors of the Bank (the "Board")
or by such Personnel and Compensation Committee (the "Committee"). The Committee
shall be authorized to interpret the Plan and make decisions regarding any
questions arising thereunder, and any such interpretation or decision of the
Committee shall, unless overruled or modified by the Board, be final, conclusive
and binding upon all directors of the Bank, the Parent Company and its
subsidiaries and upon any person claiming benefits or rights under the Plan by
or through any such individual. No member of the Committee shall be entitled to
act on or decide any matter relating solely to himself or herself or any of his
or her rights or benefits under the Plan. The Committee may, in its discretion,
designate a person or persons to carry out such duties or functions as the
Committee so determines. Notwithstanding any provision of the Plan to the
contrary, any duty or function which may be performed by the Committee or its
delegates under the Plan may instead be performed by the Board if the Board so
determines in its sole discretion.


3.  Eligibility. Members of the Board of Directors of the Bank, the Parent
Company and its subsidiaries shall be permitted to participate in the Plan. To
the extent, if any, the provisions of the Employee Retirement Income Security
Act of 1974, as amended, apply to this Plan with respect to any directors who
are otherwise employees of the Bank, the Parent Company or its subsidiaries, it
is intended that this program be limited to a select group of management or
highly compensated employees, within the meaning of such law.


4.  Deferrals of Compensation. With respect to each year as to which an
individual has been designated as eligible to participate in this Plan, the
individual may elect to become a Participant in the Plan by submitting to the
Committee or its designee a written election to defer receipt of either a
percentage of the amount, or specified dollar amount, that would otherwise be
earned by the Participant in connection with his or her services as a director
of the Bank, the Parent Company, or one or more of its subsidiaries in the next
following calendar year. Except as otherwise provided by the Committee in
accordance with applicable law, such election shall be made on or before the
last day of the calendar year preceding the calendar year with respect to which
the election relates. With respect to each individual who first becomes an
eligible Participant, such an individual may defer receipt of compensation in
the same year he/she first becomes eligible to participate in the Plan provided
the election applies only to compensation deferred for services preformed
subsequent to the date the election is filed with the Committee through the end
of the calendar year and the election is made within 30 days after the
individual first becomes an eligible Participant.


5.  Accounts under the Plan. Amounts deferred by a Participant pursuant to
Paragraph 4 hereof shall be maintained in an Account for such Participant by the
Bank, the Parent Company, or by the subsidiary of the Bank responsible to pay
the compensation being deferred by the participant hereunder.


6.  Deemed Investment of Accounts. The Account maintained on behalf of each
Participant with respect to the amounts deferred by that Participant hereunder
with respect to each year of participation by the Participant shall be deemed to
be invested in, and shall be adjusted to reflect earnings and losses of, such
investments or investment funds as is designated as available from time to time
by the Committee. To the extent the Committee makes available alternative deemed
investment vehicles with respect to amounts eligible to be deferred under the
Plan, each Participant shall, upon making a deferral election hereunder,
designate, in the form and manner prescribed by the Committee, that the amounts
to be credited to his or her Account be applied in such proportions as he or she
may designate, in such multiples as is permitted by the Committee, in each
deemed investment made available by the Committee. The Committee may make
available different deemed investments for amounts deferred at different times
under the Plan, and may change the available deemed investments under the Plan
from time to time. The Committee may also designate that only one deemed
investment be available with respect to any amounts deferred hereunder, in which
event that deemed investment shall apply to all such amounts without regard to
any other election that a Participant may desire.


7.  Change in Investment Directions.  A Participant may, in the form and manner
prescribed by the Committee, elect to change his or her investment direction
with respect to all or a portion of the amounts then held, or to be held, in
such Participant's Account, with such election and new investment direction
becoming effective the first day of any semiannual period (i.e. January 1 or
July 1) provided such investment direction election is made, and not revoked,
prior to the first day of such semi-annual period. Such direction may relate
solely to amounts already allocated to the Participant's Account (in which event
it shall constitute a direction to transfer amounts in the Participant's Account
among the various available deemed investments) or may relate solely to amounts
to be deferred in the future, or may relate to both amounts already allocated to
the Participant's Account and amounts to be deferred in the future. Any
investment direction election made by a Participant shall remain in effect until
changed, to the extent such change is permitted under the Plan.
 
8.  Crediting of Accounts.  Each Participant's Account shall be deemed credited
at the end of each semi-annual period (or on such other dates as is designated
by the Committee) with the earnings or losses that the amount in the Account
would have experienced had the Account actually been invested in the deemed
investment designated by the Participant or, as appropriate, the Committee.


9.  Status of Investments.  All investments made by the Bank, the Parent
Company, or any other subsidiary of the Bank pursuant to this Plan will be
deemed made solely for the purpose of aiding such entity in measuring and
meeting its obligations under the Plan. Further, such entities are not limited
to the investments described in the provisions set forth above but are merely
obligated to provide payments pursuant to the terms of this Plan that reflect
the investment returns offered by the deemed investments made available under
the Plan. The Bank or, as applicable, the Parent Company, one or more of the
subsidiaries of the Bank, will be named sole owner of all such investments and
of all rights and privileges conferred by the terms of the instruments
evidencing such investments. This Plan places no obligation upon the Bank, the
Parent Company, or its subsidiaries to invest any portion of the amount in a
Participant's Account, to invest or continue to invest in any specific asset, to
liquidate any particular investment, or to apply in any specific manner the
proceeds from the sale, liquidation, or maturity of any particular investment.
The Bank may, in its sole and absolute discretion, establish one or more
accounts, funds, or trusts to reflect its obligations under the Plan. However,
nothing stated herein shall cause such investments to be treated as anything but
the general assets of the Bank or, as applicable, the Parent Company, or any
subsidiaries of the Bank, nor will anything stated herein cause such investments
to represent the vested, secured or preferred interest of the Participant or his
or her beneficiaries designated under this Plan. Participants hereunder have the
status of unsecured creditors with respect to their Accounts, and it is intended
that the Plan be unfunded for tax purposes and, to any extent applicable, for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended.


10.  Vesting. Participants shall be fully vested in all amounts in their
accounts at all times.


11.  (a) Payment of Accounts. At the time a Participant elects to defer
compensation hereunder, the Participant shall designate the time and the manner
of the payment of the amounts to be allocated to such Participant's Account with
respect to such deferral of compensation. Except as otherwise provided below,
payment to a Participant shall commence upon a fixed date selected by the
Participant at the time of the deferral chosen from the following dates:


(i) The last day of a semi-annual period ending at least two years from the end
of the calendar year in which the deferred compensation would otherwise become
payable, but no later than the end of the calendar quarter in which occurs the
Participant's 75th birthday, except that amounts deferred under the Plan on or
after December 10, 2003, shall be payable no later than the end of the
semi-annual period in which occurs the Participant's 71st birthday.


(ii) The last day of any one of the two semi-annual periods ending after the
service of the Participant as a director of the Bank, the Parent Company, or any
of is subsidiaries terminates (as designated by the Participant at the time of
deferral). Except as otherwise provided below, the form of payment of deferred
amounts in a Participant's Account shall be designated by the Participant at the
time the election to defer compensation is made and shall be from among the
following options, to the extent such optional forms are made available by the
Committee. All forms of payment shall be based on the value of a Participant's
Account attributable to the particular deferral election and all forms of
payment shall be actuarially equivalent to each other. The options that may be
made available are:


(A) a lump sum;


(B) a number of semi-annual installments or annual installments, limited in such
manner as is determined by the Committee; or


(C) a designated dollar amount (to the extent such amount is allocated to the
Participant's Account with respect to the deferral of compensation in question)
or percentage of the Participant's account at the end of one or more semi-annual
periods otherwise available for election for the commencement of distributions
as described above, with the remainder of the amount subject to such designation
to be distributed commencing at such other date chosen by the Participant at the
time of the deferral.


Notwithstanding any provision of the Plan to the contrary, a Participant who is
a specified employee as defined in the regulations promulgated under Code
Section 409A may not commence receipt of his/her benefit until the first day of
the seventh month following his/her separation from service. For purposes of
Code Section 409A, the Committee shall determine which Participants are
specified employees as of December 31 in accordance with the Regulations
promulgated under Section 409A. Such determination by the Committee shall be
effective for the twelve month period commencing on April  1.


(b)  Payment Upon Unforeseeable Emergency.  A Participant may also, solely to
the extent permitted by the Committee, direct that a portion of the amounts
payable to the Participant be distributed in the event of an Unforeseeable
Emergency (as defined below).


(c)  Payment Upon Change of Control.  A Participant may also, solely to the
extent permitted by the Committee, direct that all of the amounts then allocated
to the Participant's Account be distributable to the Participant upon a Change
of Control of the Bank (as defined below), provided such Change of Control is a
"change of control" as such term is defined in Section 409A of the Code.


(d)  Payments Upon Death.  To the extent permitted by the Committee, a
Participant may elect that if the Participant dies before payments of a deferred
amount have otherwise commenced to the Participant, the amount allocated to the
Participant's Account be distributed to the Participant's Beneficiary (as
defined below) either on the last day of the calendar quarter in which the
Participant dies (or as soon as practicable thereafter) or on the last day of
the semi-annual period in the calendar year immediately following the date of
the Participant's death; provided, however that if no such election is made,
payment shall be made in a single lump sum at the end of the semi-annual period
in which the Participant died, or as soon as practicable thereafter. If payments
of a deferred amount in the form of installments have already commenced to the
Participant, they shall continue to be made after the Participant's death to the
Participant's Beneficiary in accordance with the Act to avoid acceleration of
payment, who shall otherwise be granted the same rights as were held by the
Participant hereunder.


(e)  Additional Payment Elections.  Notwithstanding the preceding provisions of
this Paragraph 11 to the contrary, a Participant may subsequently elect, in such
form and manner as may be prescribed by the Committee, a revised commencement
date for the amounts credited to his or her Account, in lieu of the date(s)
initially selected, provided that: (i) any such election is not effective until
24 months following such election, (ii) the election provides that payment will
be deferred for at least five (5) years from the date such payment would
otherwise have been made (except for death as provided above), and (iii) the
election is made at least 24 months prior to the first scheduled payment.
Notwithstanding the preceding provisions of this Paragraph 11 to the contrary, a
Participant may also subsequently elect, in such form and manner as may be
prescribed by the Committee, that the amounts credited to his or her Account be
paid in any one of the forms of benefit payment provided under this Paragraph 11
in lieu of the form of payment initially selected, provided that: (i) any such
election is not effective for 24 months, (ii) the election to modify the form of
distribution provides that payment will be deferred for at least five (5) years
from the date such payment would otherwise have been made (except for death as
provided above), and (iii) such election is made at least 24 months prior to the
first scheduled payment. For purposes of applying the provisions of this
paragraph, the installment payment form of distribution provided under paragraph
11(ii)(b) of the Plan shall be treated as a payment in a single sum payable on
the first scheduled payment date.


12.  Unforeseeable Emergency.  A Participant may request, in writing to the
Committee, a request for a withdrawal from his/her Account if the Participant
experiences an Unforeseeable Emergency. Withdrawals for the purpose of an
Unforeseeable Emergency are limited to the extent needed to satisfy the
emergency, which cannot be met by the Participant utilizing other resources. The
Committee shall make a determination with regard to the Unforeseeable Emergency
in accordance with Code Section 409A and the Treasury Regulations promulgated
thereunder. For purposes of this Plan, the term "Unforeseeable Emergency" means
a severe financial hardship to the Participant, the Participant's spouse or a
dependent (as defined in Code Section 152(a)) of the Participant, loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Examples of an Unforeseeable Emergency may include, under
appropriate circumstances, the eminent foreclosure or eviction of the
Participant from his or her home, the need to pay for unexpected medical
expenses, and the need to pay for funeral expenses of a spouse or dependent. The
purchase or construction of a home and payment of college tuition are not
Unforeseeable Emergencies.
 
13.  Change in Control. Unless otherwise determined by the Committee at the time
of a Participant's deferral hereunder, for purposes of this Plan, subject to
Section 409A of the Code, a Change in Control means the earliest of (I) the
occurrence of a Terminating Event (as defined below), or (ii) the dissemination
of a proxy statement soliciting proxies from stockholders or members of the Bank
seeking stockholder or member approval of a Terminating Event of the type
described in clause (a) below, or (iii) the publication or dissemination of an
announcement of action intended to result in a Terminating Event of the type
described in clauses (b) or (c) below. For these purposes, a "Terminating Event"
means:


(a)  the reorganization, merger or consolidation of the Bank with one or more
corporations as a result of which the outstanding shares of common stock of the
Bank are exchanged or converted into cash or property or securities not issued
by the Bank unless the reorganization, merger or consolidation shall have been
affirmatively recommended to the Bank's stockholders or members by a majority of
the members of the Board.


(b)  the acquisition of substantially all of the property or of more than 35% of
the voting power of the Bank by any person or entity; or


(c)  the occurrence of any circumstance having the effect that directors who
were nominated for election as directors by the Nominating Committee of the
Board shall cease to constitute a majority of the authorized number of directors
of the Bank.


14.  Designation of Beneficiaries. In the event that a Participant dies prior to
the receipt of all amounts payable to him or her pursuant to the Plan, all
remaining amounts credited to his or her Account shall be paid to such one or
more Beneficiaries and in such proportions as the Participant may designate, in
accordance with the provisions of Paragraph 11. If no Beneficiary has been named
by the Participant, or if a named Beneficiary has predeceased the Participant
and no successor beneficiary has been named or if a beneficiary designation is
otherwise ineffective, payment shall be made to the estate of the Participant,
and if any Beneficiary shall die after payments to that Beneficiary have
commenced, if any remaining payments would otherwise be made to such
Beneficiary, they shall instead be made to the estate of the Beneficiary. A
Beneficiary designation pursuant to this Paragraph 14 shall not be effective
unless it is in writing and is received by the Committee prior to the death of
the Participant making the designation.
 
15.  Nonalienation. The right to receive a benefit under the Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant
or the Participant's beneficiaries.


16.  Indemnification. The Bank shall indemnify, hold harmless and defend each
member of the Board, each member of the Committee, each member of the Benefits
Committee, and each of their designees who are employees of the Bank, the Parent
Company or any of its subsidiaries, against any reasonable costs, including
legal fees, incurred by them, or arising out of any action, suit or proceeding
in which they may be involved, as a result of their efforts, in good faith, to
defend or enforce the terms of the Plan.


17.  Severability.  A determination that any provision of the Plan is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.


18.  Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions of the Plan shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of the Plan must be made in
writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.


19.  Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed with the Committee which shall make all determinations
concerning such claim. Any decision by the Committee denying such claim shall be
in writing and shall be delivered to the Participant or Beneficiary filing the
claim ("Claimant").


(a)  In General.  Notice of a denial of benefits will be provided within 90 days
of the Committee's receipt of the Claimant's claim for benefits. If the
Committee determines that it needs additional time to review the claim, the
Committee will provide the Claimant with a notice of the extension before the
end of the initial 90-day period. The extension will not be more than 90 days
from the end of the initial 90-day period and the notice of extension will
explain the special circumstances that require the extension and the date by
which the Committee expects to make a decision.


(b)  Contents of Notice.  If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (1) cite the pertinent
provisions of the Plan document and (2) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.
 
20.  Appeal of Denied Claims.  A claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with the Committee. A Claimant who timely requests a review of
the denied claim (or his or her authorized representative) may review, upon
request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Committee. All
written comments, documents, records, and other information shall be considered
"relevant" if the information (1) was relied upon in making a benefits
determination, (2) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (3) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Committee may, in its
sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.


(a)  In General.  Appeal of a denied benefits claim must be filed in writing
with the Committee no later than sixty (60) days after receipt of the written
notification of such claim denial. The Committee shall make its decision
regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the CIaimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Committee expects to render the
determination on review. The review will take into account comments, documents,
records and other information submitted by the Claimant relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination.


(b)  Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.


(i) The decision on review shall set forth (a) the specific reason or reasons
for the denial, (b) specific references to the pertinent Plan provisions on
which the denial is based, (c) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant's claim, and (d) a statement describing any voluntary appeal procedures
offered by the plan and a statement of the Claimant's right to bring an action
under Section 502(a) of ERISA.
 
21.  Legal Action. A Claimant may not bring any legal action relating to a claim
for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claim procedures.


22.  Discretion of Committee. All interpretations, determinations and decisions
of the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.


23.  Notices.  Any notice or other communication required or permitted to be
given to a party under the Plan shall be deemed given if personally delivered or
if mailed, postage prepaid, by certified mail, return receipt requested, to the
party at the address listed below, or at such other address as one such party
may by written notice specify to the other:




(a)  if to the Committee:


Attention: Chairperson - Personnel and Compensation Committee
Oswego County National Bank
300 State Route 104
Oswego, NY 13126


(b) if to any party other than the Committee, to such party at the address last
published by such party by written notice to the Committee.


24.  Governing Law. The Plan shall be construed, administered and enforced
according to the laws of New York, except to the extent that such laws are
preempted by federal law.


25.  Construction of Language. Wherever appropriate in the Plan, words used in
the singular may be read in the plural, words in the plural may be read in the
singular, and words importing the male gender shall be deemed equally to refer
to the feminine or the neuter. Any reference to an Article or Section shall be
to an Article or Section of the Plan, unless otherwise indicated.
 
26.  Amendment or Discontinuance. The Board may amend, discontinue or terminate
the Plan at any time in accordance with applicable law; provided, however, that
no amendment or discontinuance shall affect the rights of Participants to
amounts already allocated to their Accounts under the Plan. The Committee of the
Bank may make any amendment to the Plan that may be necessary or appropriate to
facilitate the administration, management, and interpretation of the Plan or to
conform the Plan thereto or that may be necessary or appropriate to satisfy
requirements of law, provided that any such amendment does not significantly
affect the cost to Bank, Parent Company or any of its subsidiaries of
maintaining the Plan. Notwithstanding the foregoing, no amendment by the Board
or Committee of the Bank shall be made to the extent that any such amendment
would cause any Participant who administers any employee benefit plan of the
Bank (or the Parent Company or any subsidiary of the Bank) and who, in
accordance with the terms of any such plan or applicable law, must be
'disinterested', to cease to qualify as an 'outside' director, within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended, and
the treasury regulations thereunder.




In witness whereof, Oswego County National Bank has caused this amendment and
restatement of the Voluntary Deferred Compensation Plan for Directors to be
executed on September 21, 2006.
 

        OSWEGO COUNTY NATIONAL BANK  
   
   
    By:  
/s/ Deborah F. Stanley
 

--------------------------------------------------------------------------------

  Chairperson of the Board


Attest:
 

     
/s/ Mary E. Lilly
 
/s/ Gregory J. Kreis

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Secretary   President


 